Per Curiam.
There was a sharp conflict in the testimony on the trial of this action. Certain occurrences which took place therein had a marked tendency to interfere with its orderly judicial progress. Those occurrences were of such importance that we are unable to find that the verdict of the jury was not influenced" thereby. The judgment and order should be reversed and a new trial granted. Van Kirk, P. J., Hinman and Hasbrouck, JJ., concur; Davis and Whitmyer, JJ., dissent and vote for affirmance. Judgment and order reversed on the facts and new trial granted, with costs to the appellant to abide the event.